Citation Nr: 0518515	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-15 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on November 2, 2003. 

(The issues of entitlement to payment or reimbursement for 
the cost of unauthorized medical treatment rendered at a 
private facility on June 4 and 5, 2000, and whether the 
veteran submitted a timely appeal with respect to a decision 
denying reimbursement for dental expenses, are the subject of 
a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 decision by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Boise, 
Idaho.  The veteran testified before the undersigned at a 
hearing held at the Boise, Idaho Regional Office (RO) in 
October 2004.


FINDINGS OF FACT

1.  The veteran presented at the Boise, Idaho VA Medical 
Center emergency room on November 1, 2003, with respiratory 
complaints; his condition was stable and he received medical 
treatment while awaiting the arrival of an X-ray technician.

2.  Following the arrival of the X-ray technician, the 
veteran refused to receive further treatment at the Boise, 
Idaho VAMC, and left without signing out.

3.  After leaving the Boise, Idaho VAMC, the veteran traveled 
approximately 65 miles to a private medical facility to 
receive treatment on November 2, 2003, for the same 
respiratory complaints.

4.  A VA medical center was feasibly available.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided at a non-VA 
facility on November 2, 2003, have not been met.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 
17.121, 17.1000, 17.1001, 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In March 2004, the VAMC denied entitlement to payment or 
reimbursement of unauthorized medical expenses incurred on 
November 2, 2003.  In a July 2004 correspondence, the VAMC 
informed the veteran of the information and evidence 
necessary to substantiate the claim for payment or 
reimbursement of unauthorized medical expenses.  The VAMC 
advised him of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with his 
claim.  He was also advised to submit any pertinent evidence 
in his possession.  His claim was thereafter readjudicated in 
a July 2004 supplemental statement of the case.

While the VCAA notice was out of sequence, the content of the 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  At 
this point, the veteran has been advised as to what 
information and evidence is necessary to substantiate his 
claim, and advised as to what evidence he is responsible for 
obtaining and of what evidence VA will obtain on his behalf.  
Moreover, the record reflects that VA has obtained the 
medical records pertaining to the November 1 and November 2, 
2003 hospital admissions at issue.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that the failure to provide the veteran 
with VCAA notice prior to the March 2004 adjudication did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
will proceed with appellate review.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The pertinent 
evidence on file consists of VA and private medical records 
for November 2003.  The Board notes that the veteran has 
requested that VA provide him with copies of the pertinent VA 
medical records for his November 1, 2003 admission at the 
Boise, Idaho VAMC.  In April 2005 the Board provided him with 
copies of the requested records.  The record also reflects 
that prior to his October 2004 hearing before the 
undersigned, the veteran had requested a hearing at the VAMC 
in Boise, Idaho.  The Board notes that the Boise, Idaho VAMC 
does not conduct personal hearings, and that at his hearing 
before the undersigned the veteran did not suggest that he 
desired a second hearing at the RO to be conducted by RO 
personnel.  The Board concludes that the veteran's request 
for a hearing was satisfied by his testimony before the 
undersigned.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Factual background

Service connection is in effect for herniated nucleus 
pulposus with arthritis, evaluated as 60 percent disabling; 
residuals of thoracic spine injury, evaluated as 20 percent 
disabling; diabetes mellitus, evaluated as 10 percent 
disabling; peripheral neuropathy of the lower extremities, 
each extremity evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and for residuals of a 
hemorrhoidectomy, residuals of a shell fragment wound to the 
right forearm, and bilateral hearing loss, each evaluated as 
noncompensably disabling.  The combined disability evaluation 
for the veteran's service connected disorders is 80 percent 
effective from July 9, 2001.  The veteran is also in receipt 
of a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective July 9, 2001.

VA medical records from the Boise, Idaho VAMC for November 
2003 show that the veteran presented at that facility at 9 
p.m. on November 1, 2003.  His presenting complaints 
consisted of a two-week history of shortness of breath and 
trouble breathing, which had recently worsened.  He also 
reported experiencing a cough which was occasionally 
productive, as well as sharp chest pain when exhaling.  When 
seen by the treating physician, the veteran appeared 
comfortable and in no acute distress; he was speaking in full 
coherent sentences.  The veteran denied any symptoms of 
nausea, vomiting, sore throat, rhinitis, abdominal pain or 
decrease in appetite.  Physical examination disclosed the 
presence of diffuse inspiratory and expiratory wheezes and 
rhonchi, as well as nonproductive coughing spells with deep 
inspiration, but without accessory muscle use.  His vital 
signs were stable, and the preliminary diagnosis was diffuse 
airway obstruction, with possible underlying pneumonia or 
viral illness.  

The records show that at 10:10 p.m. the veteran was 
administered an Albuterol/Atrovent nebulizer, following which 
his arterial oxygen percent saturation was tested as 100 
percent; he otherwise reported little subjective improvement 
in symptoms.  The examiner advised the veteran to undergo a 
chest X-ray, and an X-ray technician was paged, but the 
technician did not respond to his pages until around 11 p.m.  
Around this time the veteran became irate, yelling at the 
VAMC staff and physicians, and complaining that he was not 
receiving timely care.  The veteran was assured that the X-
ray technician was enroute, but he nevertheless phoned 911 
from the emergency room, and demanded VA authorize his 
treatment at a private facility.  The 911 dispatcher refused 
to send an ambulance while the veteran was under the VA 
physician's care.  

The records show that the X-ray technician arrived at around 
11:30 p.m., but that the veteran refused to undergo the chest 
X-ray, explaining that the diagnostic study had not been 
provided in a timely manner.  He was offered a prescription 
for a nebulizer and for antibiotics to treat his symptoms, 
but the veteran left the VA facility in a privately owned 
vehicle at 11:45 p.m.  The treating physician noted that the 
veteran left the facility before paperwork for leaving 
against medical advice could be prepared.  The discharge 
diagnosis was airway obstruction with diffuse wheezing, and 
possible pneumonia.

Private medical records from the Holy Rosary Medical Center 
show that the veteran presented to the emergency room of that 
facility on November 2, 2003, and was initially triaged at 
12:55 a.m.  His presenting complaints consisted of a two-week 
history of a cough, which was occasionally productive of 
green sputum and which had gradually worsened over the past 
several days.  He also reported experiencing difficulty with 
breathing.  The triage notes indicate that the veteran 
arrived on foot, in an urgent, but not emergent, status.  
Physical examination showed that he was alert and not in 
acute distress, with stable vital signs.  He exhibited 
rhonchi and inspiratory and expiratory wheezes bilaterally, 
without any other identified abnormalities.  Chest X-ray and 
electrocardiograph studies were normal, but two cardiac 
enzymes were slightly elevated.  He was administered 
inhalers.  

The examining private physician felt that the veteran's 
overall clinical picture was consistent with bronchitis and 
exacerbation of chronic obstructive pulmonary disease, but 
that there was a possibility of a subacute infarct at least a 
week prior by clinical history; the physician did note that 
cardiac enzymes did not support the presence of a subacute 
infarct.  The examiner recommended that the veteran undergo a 
cardiac stress test after his wheezing was controlled, and he 
diagnosed the veteran with bronchitis.  The veteran was 
prescribed antibiotics, as well as Prednisone and cough 
medication.  He was discharged at 2:40 a.m.

In statements on file the veteran contends that he arrived at 
the Boise VAMC at 9 p.m. with symptoms of breathing problems.  
He indicates that he was not medically assisted until 11:40 
p.m., and that as there was no X-ray technician on duty, he 
decided to leave and seek treatment at a private facility.  
The veteran contends that he arrived at the private facility 
at 12 a.m., where he received medicine and underwent an X-ray 
study.  The veteran argues that VA was unable to provide 
emergency treatment for him, and that he did not leave 
against medical advice because he never received any medical 
advice from VA during the admission.

At his October 2004 hearing, the veteran testified that he 
arrived at the VA hospital at 9 p.m. with breathing problems, 
and was taken into the emergency room area within 15 minutes.  
His vital signs were taken within 50 minutes of his arrival.  
He indicated that he was seen by a physician around 10:15 
p.m., but was not given any information at that time, or 
until shortly before he decided to leave, although he was 
aware that the physician was ordering a chest X-ray study.  
The veteran indicated that he called 911 from the emergency 
room because the VA staff was not communicating with him, and 
that while he was aware the X-ray technician was enroute, he 
decided at that point that the VA hospital was not equipped 
to treat him on an emergency basis.  The veteran testified 
that he arranged to be transported approximately 65 miles to 
the private hospital, where he was administered inhalers, 
chest X-ray studies and antibiotics, and was discharged 
within 45 minutes of his arrival.


Analysis

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

In this case, the Board finds that the veteran does not 
satisfy the above criteria, inasmuch as the services were not 
rendered in a medical emergency, and a VA facility was 
feasibly available at the time the services were rendered.  
Although the veteran presented to the emergency room of the 
private facility with complaints of trouble breathing, his 
symptoms had been present for weeks, his condition was 
considered stable and non-emergent when admitted, and the 
record shows that he first drove 65 miles to receive 
treatment for his symptoms at a VA facility, and then drove 
approximately 65 miles to receive treatment at the private 
facility.  The veteran moreover refused to accept any 
medication from the VA facility to treat his condition prior 
to leaving for the private hospital.  In the Board's opinion, 
the above demonstrates that his condition was not of such a 
nature that delay would have been hazardous to life or 
health.  

In addition, not only was a VA facility feasibly available to 
treat the veteran, he in fact was receiving treatment at such 
a facility for the same symptoms.  The record shows that he 
presented to the Boise VAMC at 9 p.m. on November 1, 2003, 
with complaints of a two-week history of respiratory 
problems, and that approximately 2.5 hours later, he decided 
to leave against medical advice and transport himself 
directly to the private facility.  Although he argues that 
the Boise VAMC was not feasibly available because it was 
unequipped to handle his complaints, apparently because the 
facility did not have an X-ray technician on site, the Board 
points out that the X-ray technician did arrive before the 
veteran left, but the veteran by that point refused to 
undergo radiological studies or receive further VA treatment.  
The VA medical records show (his phone call to 911 
notwithstanding) that he did receive palliative treatment for 
his symptoms, and that the X-ray was ordered only to rule out 
pneumonia.  The Board consequently finds unpersuasive his 
argument that the VA facility was unable to treat his 
condition.

The Board understands the veteran's frustration with the 
timeliness of the medical treatment he received from VA on 
the evening in question, and notes in passing that the 
private facility itself held him for almost two hours, and 
not 45 minutes.  Nevertheless, the record clearly shows that 
a VA medical facility was feasibly available to him, and that 
he in fact was undergoing treatment at that facility when he 
made the decision to leave and drive approximately 65 miles 
to receive treatment at a private facility for the same 
complaints.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2004).

As noted previously, the length of time the veteran was 
experiencing his respiratory symptoms, his decision to drive 
a total of approximately 130 miles to receive treatment for 
his symptoms, and his stable status on admission and during 
treatment at both facilities shows that the veteran's 
admission on November 2, 2003 was not for a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Moreover, 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.1002 requires a showing that a VA facility/provider was 
not feasibly available and that an attempt to use such a 
facility/provider beforehand would not have been considered 
reasonable by a prudent layperson.  As discussed above, a VA 
facility was in fact feasibly available, and used by the 
veteran until he became dissatisfied with the timeliness of 
his care.  He voluntarily left the facility to seek treatment 
at a private hospital based on his personal belief, not 
supported by clinical medical records, that he was not 
receiving treatment for his symptoms, and that the VA 
hospital was not equipped to treat his condition.

Given the non-emergent nature of his condition and the 
availability of a VA facility to treat the veteran's 
condition on November 2, 2003, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses under 38 C.F.R. § 17.1002 are clearly not met.

In sum, the Board finds that the veteran has not met the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his treatment on November 2, 2003.  
As the preponderance of the evidence is against his claim, 
the claim is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on November 2, 2003, is denied. 





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


